Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of receive a plurality of locations, each of the plurality of locations corresponding to a location of one of the plurality of applications; store a plurality of public asymmetric keys, each of the plurality of public asymmetric keys corresponding to one of the plurality of locations; receive an authorization file corresponding to one of the plurality of applications; store a plurality of authorization files, each one of the plurality of authorization files comprising one of the plurality of locations of one of the plurality of applications; authorize one of the plurality of locations of one of the plurality of applications; create, with a private asymmetric key corresponding to one of the plurality of public asymmetric keys, the one of the plurality of authorization files comprising an application location; and receive a user selection of one of the applications for use on the wireless device for installing one of the plurality of applications on the wireless device; and a virtual store comprising at least one processor and a list of the plurality of applications for use on the wireless device.

Accordingly, the prior art of record does not suggest Applicant's independent claim language.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN F SHAW/Primary Examiner, Art Unit 2491